DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021, 04/13/2022, and 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-33 are pending.
Claims 1-8, 10-19, 21-30, and 32-33 are rejected under 35 U.S.C 101. 
Claims 1-4, 7-8, 10-15, 18-19, 21-26, 29-30, and 32-33  are rejected under 35 U.S.C. over Johansson (PG-Pub. US 20170048230) in view of Jonson ((2013, May). Secure voice-based authentication for mobile devices: vaulted voice verification. 
Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 over Johansson in view of Jonson, and Chang ((2019, August). My voiceprint is my authenticator: A two-layer authentication approach using voiceprint for voice assistants. In 2019 IEEE). 
Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 over Johansson in view of Jonson, and Benkreira (PG-Pub. US 20200042773). 
Claims 6, 17, and 28 are not rejected under prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-19, 21-30, and 32-33 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under their broadest reasonable interpretation, cover mental process (concept performed in a human mind, including as observation, evaluation, judgment, and opinion). The claim(s) recite(s) a system, method, and device for identity verification based on biometric information and correct answers. This judicial exception is not integrated into a practical application because the steps do not add a meaningful limitations to be considered specifically applied to a particular technological problem to be solved. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of the claimed invention can be done mentally and no additional features in the claims would preclude them from being performed as such except for the generic computer elements at high level of generality (i.e., processor and computer readable medium).

Regarding claim 1: the claim discloses: a dynamic biometric identity verification system for verifying an identity of a person, the system comprising: 
a non-transitory computer-readable biometric data memory storing an identification pair including an identifier and biometric data of the person (generic computer memory containing users’ information);
the biometric data including reference audio data of the person saying a list of one or more of a plurality of target words (audio recordings of users saying target words) ; and
a verification device including a processor and a non-transitory computer-readable memory storing an identity verification module (generic computer components)  that when executed by the processor causes the verification device to:
receive an identification request from the person, the identification request indicating the identifier of the person (insignificant pre-solution of receiving information, an operator may ask a user for their information such as name, date of birth, SSN, etc.);
access the biometric data memory and identify the biometric data of the person based on the identifier of the person indicated by the identification request (the operator may compare the user’s information with a database to identify an account and other information of the user);
select one or more selected words of the list (the operator selects words from the list of words related to the user);
determine a selected challenge question based on the selected words, the selected challenge question having a correct answer and at least one of the selected challenge question and the correct answer including the selected words (the operator selects a question based on the selected words from the user’s information)
present the selected challenge question to the person (the operator asks the user the question to verify their identity);
receive response audio data in response to the selected challenge question (the operator receives the answer from the user upon asking the question); 
indicate that the person corresponds to the identifier based on:
the response audio data including the selected words and portions of the response audio data that include the selected words matching portions of the reference audio data that include the selected words; and the response audio data including the correct answer (the operator identifies the user as being the genuine owner of the account for example based on recognizing their voice and providing the correct answer to the question based on criteria defined by the operator).

Regarding claim 2: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: further comprising a non-transitory computer-readable challenge repository storing a plurality of challenge questions including the selected challenge question (generic computer memory); 
wherein the challenge questions are each paired with one or more answers (each question has an answer related to the specific user);
wherein each of the challenge questions has at least one characteristic of a group of characteristics comprising:
the challenge question comprises one or more of the target words (the operator can form a question from the target words related to the user. For example, the database contains the user’s type of car “Toyota”, the operator asks “Is your car make, “Toyota”, “Ford” or “Honda”” in the form of a multiple-choice question); and
the answers to the challenge question comprise one or more of the target words (the correct answer is formed as “my car make is Toyota”, for example).

Regarding claim 3: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein each of the answers is a sentence including the one or more of the target words (the correct answer is formed as “my car make is Toyota” for example).

Regarding claim 4: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the selected challenge question is a fill in a blank question with the blank being one of the selected words (the question is formed as “my car make is -----" by the operator).

Regarding claim 5: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein when executed by the processor the identity verification module causes the verification device to begin a timer when presenting the selected challenge question to the person and indicate that the identity of the person could not be verified if the response audio data is received after a predetermined amount of time has elapsed since the timer was began (the operator counts to a specific number and decides the user is not verified if the answer is received after the operator is done counting).

Regarding claim 6: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: remove the selected words from the list after the selected words have been used to verify if the person corresponds to the identifier (after using a selected word/words once, the operator deletes the word from the database);
based on determining that the person corresponds to the identifier, add to the list one or more words forming the correct answer in the response audio data that are not the selected words (the operator adds new word/words to the database upon verifying the user’s identity based on the user’s answers. For example, the user answer is “My current car is Toyota but I had a Honda before” the operator deletes the words Toyota and adds the word Honda to the database as a previously owned car); and
store parts of the response audio data including the one more words added to the list in the biometric data memory with the reference audio data of the person (the operator records the user’s answer and add it to the database).

Regarding claim 7: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the biometric data includes reference video data of the person saying the list of one or more of the plurality of target words (similar to an audio recording of the user saying targets words but in video form).

Regarding claim 8: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: the response video data including the person saying the selected words and the portions of the response video data that include the person saying the selected words matching portions of the reference video data that include the selected words (the operator identifies the user as being the genuine owner of the account for example based on recognizing their voice or/and face and providing the correct answer to the question based on criteria defined by the operator).

Regarding claim 10: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the verification device is a server and the identity verification module is a part of a website operated by the server (generic computer components). 

Regarding claim 11: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the verification device is a local device and the identity verification module is a part of an application downloaded onto the local device (generic computer components). 

Regarding claims 12-19 and 21:  the subject matter of device claims 12-19 is similar to those of claims 1-8; therefore, rejected in the same manner. 

Regarding claim 22: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: further comprising a display that displays the selected challenge question, a microphone that receives the response audio data and a camera for receiving live facial image data (generic computer components). 

Regarding claims 23-30:  the subject matter of method claims 23-30 is similar to those of claims 1-8; therefore, rejected in the same manner. 

Regarding claim 32: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the identity verification device comprises the biometric data memory  (generic computer components). 

Regarding claim 33: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein the identity verification device displays the selected challenge question with an electronic display screen, receives the response audio data with a microphone and receives live facial image data with a camera (generic computer components). 

Regarding claims 9, 20, and 31: The additional limitations do integrate the mental process into practical application and add significantly more to the mental process and therefore are not rejected under 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-15, 18-19, 21-26, 29-30, and 32-33  are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (PG-Pub. US 20170048230) in view of Jonson ((2013, May). Secure voice-based authentication for mobile devices: vaulted voice verification. In Biometric and Surveillance Technology for Human and Activity Identification X (Vol. 8712, pp. 164-176). SPIE.).
Regarding claim 1: Johansson teaches: a dynamic biometric identity verification system for verifying an identity of a person (FIGS. 1A -3, and 4) the system comprising: 
a non-transitory computer-readable biometric data memory storing an identification pair including an identifier and biometric data of the person (FIG. 1, Data store 115, User Account Data 142);
the biometric data including reference audio data of the person saying a list of one or more of a plurality of target words (FIG. 1, ¶ [0020] “…the user profile data 170 may include stored samples from audio of the user's voice, stored samples from the user's image, characteristics derived from the user's voice, facial image, fingerprint image, user heart rate, user body temperature, user handwriting, and so on.”) ; and
a verification device including a processor and a non-transitory computer-readable memory storing an identity verification module (FIG. 1 ¶ [0027] “…The client 109 may comprise, for example, a processor-based system such as a computer system”; a computer system is implied to contain a memory)  that when executed by the processor causes the verification device to:
receive an identification request from the person, the identification request indicating the identifier of the person (¶ [0054] “…The rendered network page 203 includes an indication 209 of the user account for which the user is attempting to authenticate. In this example, the user account is associated with a username “msmith431.””; The username is an identifier of the person; ¶ [0064] Beginning with box 303, the authentication application 118 obtains an indication of a user account from a user.);
access the biometric data memory and identify the biometric data of the person based on the identifier of the person indicated by the identification request (FIG. 2B, ¶ [0060] “…The user interface 220 includes a description 222 that informs the user that a particular secure hardware module 187 (FIG. 1B) has been detected and that challenges 127e and 127f corresponding to face recognition and voice recognition are required to continue with authentication.” It is implied that in order to perform voice recognition, the  stored samples must be accessed to compare them with the recorded sample from the user at the time of authentication);
 
determine a selected challenge question (¶ [0066] “In box 309, the challenge generation service 121 (FIG. 1A) of the authentication application 118 generates a set of authentication challenges 127 based at least in part on the challenge data 145 (FIG. 1A) and the stored user account data 142 (FIG. 1A)…. In some cases, certain authentication challenges 127 may be required to be answered based at least in part on the client characteristics 157 (FIG. 1A)… the challenges 127 may include face recognition, voice recognition…”);
present the selected challenge question to the person (¶ [0066] “…In box 312, the authentication application 118 presents the authentication challenges 127 to the user, e.g., through a network page or other network data sent to the client 109 (FIG. 1A) over the network 112 (FIG. 1A).”);
receive response audio data in response to the selected challenge question (¶ [0067] “In box 315, the authentication application 118 obtains responses 130 to a subset of the authentication challenges 127 from the client 109 over the network 112.”); 
indicate that the person corresponds to the identifier based on:
the response audio data (In box 318, the authentication application 118 validates the provided responses 130 to the subset of the challenges 127 with the response validation service 124 (FIG. 1A). The responses 130 are validated as being correct or incorrect.).
Johansson does not specifically teach: select one or more selected words of the list; determine a selected challenge question based on the selected words, the selected challenge question having a correct answer and at least one of the selected challenge question and the correct answer including the selected words; and the response audio data including the selected words and portions of the response audio data that include the selected words matching portions of the reference audio data that include the selected words; and the response audio data including the correct answer. 
However, in a related field, Johnson teaches: select one or more selected words of the list; determine a selected challenge question based on the selected words, the selected challenge question having a correct answer and at least one of the selected challenge question and the correct answer including the selected words (Section 4.1 Enrollment Process; “In step 2, C asks U to repeat a series of phrases/questions. These phrases are what S will use to challenge C during verification. The questions are designed to get the maximum amount of information out of the fewest number of phrases. The goal of the questions is to be able to generate a prescribed number of challenge-response pairs, thus having enough bits to give proper identity security.”; Section 4.2 Verification Process;  “U then responds to q. The response depends on the type of question asked. If the question is multiple choice, U would speak the correct answer.” Since the phrases are used to generate the challenge question, and the challenge question can be a multiple-choice question, then there are selected words from the spoken phrases that are contained in the question, and these same words are contained in the answer because the user will speak one of the given choices when they answer);
and the response audio data including the selected words and portions of the response audio data that include the selected words matching portions of the reference audio data that include the selected words; and the response audio data including the correct answer (Section 4.2 Verification Process;  “U then responds to q. The response depends on the type of question asked. If the question is multiple choice, U would speak the correct answer. If the question is a passage to read, then U simply reads what is asked… C processes the response into a model. A decision is made by comparing the response from U to the options presented from S. Step 6 illustrates an example of two choices that could result from comparing real and imposter/chaff models.” The system verifies is the speaker voice matches the user and if they provided the correct answer).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johansson to incorporate the teachings of Johnson by including: select one or more selected words of the list; determine a selected challenge question based on the selected words, the selected challenge question having a correct answer and at least one of the selected challenge question and the correct answer including the selected words  in order to provide a multiple-choice question to the user to verify their voice and their answer. 


Regarding claim 2: 
Johansson in view of Johnson teaches the limitations of claim 1 as applied above. 
Johansson further teaches: further comprising a non-transitory computer-readable challenge repository storing a plurality of challenge questions including the selected challenge question, wherein the challenge questions are each paired with one or more answers (FIG. 1, Data Store 115, Challenge Data 145, Preselected Questions 172 and Answer Data 175, ¶ [0022] “The preselected questions 172 may correspond to questions that are preselected by the user and/or the authentication application 118 through, for example, forced or voluntary enrollment. The preselected questions 172 may have corresponding stored answers 154”; ¶ [0023] “…The answer data 175 may include data used to validate responses 130 involving knowledge-based questions by the response validation service 124”);
Johansson does not specifically teach: wherein each of the challenge questions has at least one characteristic of a group of characteristics comprising: the challenge question comprises one or more of the target words; and the answers to the challenge question comprise one or more of the target words.
However, Johnson teaches: wherein each of the challenge questions has at least one characteristic of a group of characteristics comprising: the challenge question comprises one or more of the target words (Section 4.1 Enrollment Process; “In step 2, C asks U to repeat a series of phrases/questions. These phrases are what S will use to challenge C during verification. The questions are designed to get the maximum amount of information out of the fewest number of phrases. The goal of the questions is to be able to generate a prescribed number of challenge-response pairs, thus having enough bits to give proper identity security.”);
and the answers to the challenge question comprise one or more of the target words (Section 4.2 Verification Process;  “U then responds to q. The response depends on the type of question asked. If the question is multiple choice, U would speak the correct answer. If the question is a passage to read, then U simply reads what is asked”; When is the question is a multiple-choice, the question and the answer will contain the same target word).

Regarding claim 3: 
Johansson in view of Johnson teaches the limitations of claim 3 as applied above. 
Johansson in view of further teaches: wherein each of the answers is a sentence including the one or more of the target words (The answer’s format is merely a design choice. For example, in a TV show such as jeopardy, the answer format is in the form of a question as “What is “the answer””).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johansson in view of Johnson to choose an answer format in the form of a sentence in order to provide enough voice biometric for more accurate voice authentication.

Regarding claim 4: 
Johansson in view of Johnson teaches the limitations of claim 3 as applied above. 
Johnson further teaches: wherein the selected challenge question is a fill in a blank question with the blank being one of the selected words (In the multiple-choice question format as disclosed in section 4.2, the answer may be simply saying the correct answer, which is a selected word contained in the question).

Regarding claim 7: 
Johansson in view of Johnson teaches the limitations of claim 1 as applied above. 
Johnson further teaches: wherein the biometric data includes reference video data of the person saying the list of one or more of the plurality of target words (FIG. 1, ¶ [0020] “…the user profile data 170 may include stored samples from audio of the user's voice, stored samples from the user's image, characteristics derived from the user's voice, facial image, fingerprint image, user heart rate, user body temperature, user handwriting, and so on.”; ¶ [0060] “…Selection of user interface components corresponding to challenges 127e and 127f may then respectively initiate capturing of video for face recognition, capturing of audio for voice recognition, and other functions.” Therefore, one skilled in the art may choose to do both video and voice verification for added security).

Regarding claim 8: 
Johansson in view of Johnson teaches the limitations of claim 7 as applied above. 
Johnson further teaches: wherein when executed by the processor the identity verification module causes the verification device to receive response video data in response to the selected challenge question, and further wherein the indicating that the person corresponds to the identifier is also based on: the response video data including the person saying the selected words and the portions of the response video data that include the person saying the selected words matching portions of the reference video data that include the selected words. (Section 4.2 Verification Process;  “U then responds to q. The response depends on the type of question asked. If the question is multiple choice, U would speak the correct answer. If the question is a passage to read, then U simply reads what is asked… C processes the response into a model. A decision is made by comparing the response from U to the options presented from S. Step 6 illustrates an example of two choices that could result from comparing real and imposter/chaff  models.” The system verifies is the speaker voice matches the user and if they provided the correct answer, the only difference between claim 8 and claim 1 is capturing the response as video not just the voice, and since Johansson discloses a face recognition as well, then it is a matter of obviousness to add another layer of security using video).

Regarding claim 10: 
Johansson in view of Johnson teaches the limitations of claim 1 as applied above. 
Johansson further teaches: wherein the verification device is a server and the identity verification module is a part of a website operated by the server (¶ [0002] “Verifying the identity of a person or group of people, referred to as authentication, has many uses in the context of computing. People often have multiple user accounts—accounts in the operating systems of their computing devices, accounts with social networking sites, accounts with online retailers, and so on”; ¶ [0082] “…To this end, the computing device 103 may comprise, for example, at least one server computer or like device.”).


Regarding claim 11: 
Johansson in view of Johnson teaches the limitations of claim 1 as applied above. 
Johansson further teaches: wherein the verification device is a local device and the identity verification module is a part of an application downloaded onto the local device (¶ [0082] “…The computing device 103 includes at least one processor circuit, for example, having a processor 403 and a memory 406, both of which are coupled to a local interface 409.”).

Regarding claims 12-15, 18-19, and 21: the subject matters of the claims are similar to those of claims 1-4, 7-8 and 10; therefore, rejected in the same manner. 

Regarding claim 22: 
Johansson in view of Johnson teaches the limitations of claim 12 as applied above. 
Johansson further teaches: further comprising a display that displays the selected challenge question, a microphone that receives the response audio data and a camera for receiving live facial image data (¶ [0027] “…The client 109 may include a display”; ¶ [0050] “…To this end, the input devices 185 may include, for example, cameras, biometric scanners, microphones”).

Regarding claims 23-26, 29-30, and 32: the subject matters of the are similar to those of claims 1-4, 7-8 and 10; therefore, rejected in the same manner. 

Regarding claim 33: the subject matter of the claim is similar to that of claim 22; therefore, rejected in the same manner.
Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (PG-Pub. US 20170048230) in view of Jonson ((2013, May). Secure voice-based authentication for mobile devices: vaulted voice verification. In Biometric and Surveillance Technology for Human and Activity Identification X (Vol. 8712, pp. 164-176). SPIE.), and Chang ((2019, August). My voiceprint is my authenticator: A two-layer authentication approach using voiceprint for voice assistants. In 2019 IEEE).
Regarding claim 5: Johansson in view of Johnson teaches the limitations of claim 1 as applied above.
Johansson in view of Johnson does not teach:  wherein when executed by the processor the identity verification module causes the verification device to begin a timer when presenting the selected challenge question to the person and indicate that the identity of the person could not be verified if the response audio data is received after a predetermined amount of time has elapsed since the timer was began.
However, in a related field, Chang teaches: wherein when executed by the processor the identity verification module causes the verification device to begin a timer when presenting the selected challenge question to the person and indicate that the identity of the person could not be verified if the response audio data is received after a predetermined amount of time has elapsed since the timer was began (Section B. Authentication method; “…Step 6, users then might receive a series of random numbers (challenge) which he must repeat within 5 seconds, and then wait for the system to execute or reject the demand…After prompting the speaker with the challenge, the backend records voice for five seconds and this will be considered the response to the challenge).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the 
effective filing date of the claimed invention to have modified Johansson in view of Johnson to incorporate the teachings of Chang by including: begin a timer when presenting the selected challenge question to the person and indicate that the identity of the person could not be verified if the response audio data is received after a predetermined amount of time has elapsed since the timer was began in order to resist replay attacks by requiring the users to respond to the challenge within 5 seconds as disclosed by Chang in the conclusion section.
Regarding claims 16 and 27: the subject matters of the are similar to those of claim 5; therefore, rejected in the same manner. 
Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (PG-Pub. US 20170048230) in view of Jonson ((2013, May). Secure voice-based authentication for mobile devices: vaulted voice verification. In Biometric and Surveillance Technology for Human and Activity Identification X (Vol. 8712, pp. 164-176). SPIE.), and Benkreira (PG-Pub. US 20200042773).
Regarding claim 9: Johansson in view of Johnson teaches the limitations of claim 1 as applied above.
Johansson in view of Johnson does not teach:  wherein when executed by the processor the identity verification module causes the verification device to generate the identification pair by: receiving image data of an identification card and parsing a card facial image and text from the identification card based on the image data; generating and storing the identifier based on the text parsed from the identification card; input live facial image data of the person using a camera of the identity verification device; determine if the live facial image data matches the card facial image; and inputting and storing the biometric data of the identification pair based on the live facial image matching the facial image.
However, in a related field, Benkreira teaches: wherein when executed by the processor the identity verification module causes the verification device to generate the identification pair by:
receiving image data of an identification card and parsing a card facial image and text from the identification card based on the image data (FIG. 3, ¶ [0055] “In 301, the process (e.g., a process performed by a system such as the identity verification server 102) may receive an image (e.g., the image 150) including a live facial image of a user who is holding an identity document that includes a photograph of the user.”; ¶ [0056] “In 302, the system may calculate a facial match score by comparing facial features in the live facial image to facial features in the photograph” ; ¶ [0057] “At 303, the system may recognize characters in the identity document”; ¶ [0058] “At 304, the system may identify, by parsing the recognized characters, secondary characteristics of the user indicated in the identity document.”;
generating and storing the identifier based on the text parsed from the identification card (¶ [0058] “…For example, the system may determine that the identity document indicates secondary characteristics of the user including one or more of: an address; an account number; a driver's license number; a passport number; an employee number; a student identification number; a social security number; a national identification number; a name; a height, a weight, a gender, a date of birth, a nationality, an ethnicity, an expiration date of the identity document; a user status level; and a serial number of the identity document.”; ¶ [0059] “At 305, the system may calculate a document validity score by comparing the secondary characteristics to user profile data for the user retrieved from a data store.”; In order to perform subsequent steps on parsed information they must be stored, also it is implied that similar information are stored in the data store, and these information may been parsed by similar method during enrollment since it is disclosed in ¶ [0055] “…The image capture may be performed by an enrollment application 122 available to all users of the client device 118.”;
input live facial image data of the person using a camera of the identity verification device (FIG. 3, ¶ [0055] “In 301, the process (e.g., a process performed by a system such as the identity verification server 102) may receive an image (e.g., the image 150) including a live facial image of a user who is holding an identity document that includes a photograph of the user.”;);
determine if the live facial image data matches the card facial image (¶ [0056] “In 302, the system may calculate a facial match score by comparing facial features in the live facial image to facial features in the photograph”); and
inputting and storing the biometric data of the identification pair based on the live facial image matching the facial image (¶ [0056] “…In the example of FIG. 3, 302 may comprise performing facial recognition. For example, the system may use the image captured by the camera to perform the facial recognition and verify or determine a likelihood or probability that the person shown in the live facial image is the same person as is shown in the photo ID. In some implementations, 302 may be performed by the facial recognition module 108.” Since 302 may comprise performing facial recognition, then both the live face image and the card image must be stored. Also, see ¶ [0031] “…The image processor 104 may scan the image, detect the live facial image using existing digital image processing techniques, store the live facial image (e.g., a selfie taken by the user), and detect and store the portion of the image containing the identity document (e.g., the portion of the image 150 that shows the user's photo ID 154).”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the 
effective filing date of the claimed invention to have modified Johansson in view of Johnson to incorporate the teachings of Benkreira by including: determine if the live facial image data matches the card facial image in order enroll or verify a person identity and identification information.
Regarding claims 20 and 31: the subject matters of the are similar to those of claim 9; therefore, rejected in the same manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WASSIM MAHROUKA/Examiner, Art Unit 2665       
                                                                                                                                                                                                 /EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665